DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to the claims filed on June 7, 2021 have been fully considered.  The amendments are sufficient to overcome the outstanding grounds of rejection which are withdrawn.
3.	Pursuant MPEP 803.02 the search and examination was extended.  The full scope of the claims was searched and examined.
Election/Restrictions
4.	Claims 18-31 directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 32-37, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 30, 2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 32-37 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for non-prophylactic treatment of cancer, polycythemia vera, proliferative disorder of bone marrow and psoriasis, does not reasonably provide enablement for the non-prophylactic treatment of other diseases within the scope claimed.  The specification is not enabling for the prophylactic treatment of any disease claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
	The standard for determining whether the specification meets the enablement
requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242
ITS, 261, 270 (1918) which postured the question:  is the experimentation needed to
practice the invention undue or unreasonable?  That standard is still the one to be
applied, In re Wands, 858 F.2d 731.737, 8USPQ2s 1400, 1404 (Fed. Cir. 1988).  MPEP
2184. 01(a) slates “There are many factors to be considered when determining whether
there is sufficient evidence to support a determination that a disclosure does not satisfy
the enablement requirement and whether any necessary experimentation is undue.”
The factors are applied below to the instant clans.
The breadth of the claims and nature of invention
The claims are drawn to methods of treating a disease in a subject, which diseases include for example cancer, proliferative disorder of bone marrow, polycythemia vera, psoriasis and viral infections.  Treatment is defined in the specification to include prophylaxis.

The state of the prior art, level of ordinary skill, level of predictability, amount of guidance provided
The instant specification provides guidance and examples on how to non-prophylactically treat cancer.  The state of the art recognizes the instant utility in the non-prophylactic treatment of proliferative disorder of bone marrow, cancer, polycythemia vera and psoriasis.  See reference of Kvist-Hansen et al. and Ruxolitinib.

Neither the specification nor the state of the art provide guidance for the non-prophylactic treatment of other diseases claimed.  See for example reference of Seif et al. which discloses how the instant utility is still a target that is promising and can be developed for treating viral infections such as covid.

Nether the state of the art nor the instant specification provide any direction for the prophylactic treatment of the diseases claimed.  Moreover, the diseases claimed are not recognized in the art to be preventable.  See for example reference of Cancer Prevention. 

The quantity of experimentation needed fo make or use the invention
In the absence of working examples/direction, enablement rests on the existence of an
art recognized predictable correlation between the disclosed activity and the claimed
method.  Evidence suggests that this requirement is not met for the instant case.  The
amount of experimentation is undue.  The experimentation required is to test the claimed compounds in preclinical animal models of each and every disease, determine if the results indicate clinical studies, and if so test the compounds in clinical studies of the claimed diseases.  Moreover, these studies will have to indicate that the compounds
are effective in the treatment of all the diseases.  Also, the compounds will have to indicate that the diseases can be prevented.  It is therefore determined that the instant disclosure does not enable one of ordinary skill to practice the full scope of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 32 recites the broad recitation any disease associated with angiogenesis, and the claim also recites cancer which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 36 and 37 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims recite diseases that are not recited in the independent claim.  As such, the claims do not further narrow the independent claim and rather they are broader than the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626